BAZELON, Chief Judge,
with whom
McGOWAN, Circuit Judge, joins (concurring):
I concur in Judge Wright’s opinion for the court,1 and wish only to further elucidate certain matters.
I agree with the court’s construction of the statute that the Administrator is called upon to make “essentially legislative policy judgments” in assessing risks to public health.2 But I cannot agree that this automatically relieves the Administrator’s decision from the “procedural . . . rigor proper for questions of fact.”3 Quite the contrary, this case strengthens my view that4
. in cases of great technological complexity, the best way for courts to guard against unreasonable or erroneous administrative decisions is not for the judges themselves to scrutinize the technical merits of each decision. Rather, it is to establish a decision-making process that assures a reasoned decision that can be held up to the scrutiny of the scientific community and the public.
This record provides vivid demonstration of the dangers implicit in the contrary view, ably espoused by Judge Leventhal, which would have judges “steeping” themselves “in technical matters to determine whether the agency ‘has exercised a reasoned discretion’ ”.5 It is one thing for judges to scrutinize FCC judgments concerning diversification of media ownership to determine if they are rational. But I doubt judges contribute much to improving the quality of the difficult decisions which must be made in highly technical areas when they take it upon themselves to decide, as did the panel in this case, that “in assessing the scientific and medical data the Administrator made clear errors of judgment.”6 The process making a de novo evaluation of the scientific evidence inevitably invites judges of opposing views to make plausible-sounding, but simplistic, judgments of the relative weight to be afforded various pieces of technical data.7
*439It is true that, where, as here, a panel has reached the result of invalidating agency action by undue involvement in the uncertainties of the typical informal rulemaking record, the court en banc will be tempted to justify its affirmation of the agency by confronting the panel on its own terms. But this is a temptation which, if not resisted, will not only impose severe strains upon the energies and resources of the court but also compound the error of the panel in making legislative policy determinations alien to its true function. We would be wiser to heed the admonition of the Supreme Court that: “[ejxperience teaches that the affording of procedural safeguards, which by their nature serve to illuminate the underlying facts, in itself often operates to prevent erroneous decisions on the merits from occurring.”8
Because substantive review of mathematical and scientific evidence by technically illiterate judges is dangerously unreliable, I continue to believe we will do more to improve administrative decision-making by concentrating our efforts on strengthening administrative procedures:9 It does not follow that courts may never properly find that an administrative decision in a scientific area is irrational. But I do believe that in highly technical areas, where our understanding of the import of the evidence is attenuated, our readiness to review evidentiary support for decisions must be correspondingly restrained.
When administrators provide a framework for principled decision-making, the result will be to diminish the importance of judicial review by enhancing the integrity of the administrative process, and to improve the quality of judicial review in those cases where judicial review is sought.
As I read the court’s opinion, it severely limits judicial weighing of the evidence by construing the Administrator’s decision to be a matter of “legislative policy,” and consequently not subject to review with the “substantive rigor proper for questions of fact.”10 Since this result would bar the panel’s close analysis of the evidence, it satisfies my concerns.11
* * * * * *
An additional matter which emerges from this record deserves comment: namely, the failure of the record to clearly disclose the procedural steps followed by EPA. As a result, an onerous, time-consuming burden was cast upon the court to reconstruct these steps by inference and surmise. It is not enough for an agency to prepare a record compiling all the evidence it. relied upon for its action; it must also organize and digest it, so that a reviewing court is not forced to scour the four corners of the record to find that evidence for itself.12 These principles apply with no less force to judicial review of agency procedures. In informal rule-making, the record should clearly disclose when each piece of new information is received and when and how *440it was made available for comment. If information is received too late for comment, the agency must at least clearly indicate how the substance of its consideration would be affected.
It is regrettable that EPA did not give the same care to clearly setting forth procedural matters for the record as it gave to substantive matters. It may well be that this court’s 30-day order interfered with the opportunity to do so. Based on that possibility, and the court’s own reconstruction of the procedural record (albeit at the expense of much judicial time and effort), I am persuaded that the petitioner’s rights were not prejudiced. Ordinarily, however, I think a record which so burdens judicial review would require a remand for clarification.

. For convenience, citations to particular pages are in the form “Wright op. at 398.”


. Wright op. at 398 of 176 U.S.App.D.C., at 26 of 541 F.2d.


. Id. at 396 of 176 U.S.App.D.C., at 24 of 541 F.2d.


. International Harvester Co. v. Ruckelshaus, 155 U.S.App.D.C. 411, 448, 478 F.2d 615, 652 (1973) (Bazelon, C. J., concurring).


. Portland Cement Ass’n v. Ruckelshaus, 158 U.S.App.D.C. 308, 335, 486 F.2d 375, 402 (1973), cert. denied, 417 U.S. 921, 94 S.Ct. 2628 41 L.Ed.2d 226 (1974) (Leventhal, J.), citing Greater Boston TV v. FCC, 143 U.S.App.D.C. 383, 392, 444 F.2d 841, 850, cert. denied, 403 U.S. 923, 91 S.Ct. 2229, 2233, 29 L.Ed.2d 701 (1971).
The Greater Boston TV case, from which Judge Leventhal draws this language, involved FCC non-renewal of a license in part because it was held by parties controlling a major newspaper in the area. As indicated in the text, such issues are much more amenable to judicial comprehension than the scientific judgments in a case such as the present.
While acknowledging that the general rules of administrative law might be modified, rather than imported wholesale, into scientific and technical areas, Judge Leventhal apparently concludes that encouraging judges to parse the evidence themselves is necessary if courts are to remain “fully vigilant to exercise rather than abdicate their supervisory role” in areas such as environmental law which touch fundamental interests in life and health. See Leventhal, Environmental Decisionmaking and the Role of the Courts, 122 U.Pa.L.Rev. 509, 511-12 (1974).


. Panel op. at 48 [quotation omitted]. See also Wilkey op. at 401-402 of 176 U.S.App.D.C., at 29-30 of 541 F.2d.


. For example, Judge Wright states little weight is to be given the absence of studies documenting actual harm from lead in auto emissions with the observation, among several others, that “. . lead exposure from the ambient air is pervasive, so that valid control groups cannot be found against which the effects of lead on our population can be measured.” Wright op. at 397 of 176 U.S.App.D.C., at 25 of 541 F.2d.
Similarly, Judge Wilkey, in his original panel opinion, discounts the value of a particular study with the observation: “Realistically, it is impossible to say that any definite scientific or medical conclusion can be drawn from the observation of one or two subjects.” Panel op. at 51.
I do not know whether or not these observations are valid, although it was my impression that techniques had been devised which minimized these problems in certain cases. Be that *439as it may, these overt examples of homespun scientific aphorisms indicate that on more subtle, and less visible, matters of scientific judgment we judges are well beyond our institutional competency.


. Silver v. New York Stock Exchange, 373 U.S. 341, 366, 83 S.Ct. 1246, 1262, 10 L.Ed.2d 389, 405 (1963).


. Environmental Defense Fund, Inc. v. Ruckelshaus, 142 U.S.App.D.C. 74, 88, 439 F.2d 584, 598 (1971) (Bazelon, C. J.).


. Wright op. at 396 of 176 U.S.App.D.C., at 24 of 541 F.2d.
This construction of the proper scope of review makes unnecessary Judge Wright’s exhaustive analysis of the scientific evidence, which is evidently undertaken to answer those who believe we must judge the technical data for ourselves.


. See International Harvester Co. v. Ruckelshaus, supra note 4; Environmental Defense Fund, Inc. v. Ruckelshaus, supra note 9.


. See, e. g., Washington Gas Light Co. v. Baker, 88 U.S.App.D.C. 115, 188 F.2d 11, cert. denied, 340 U.S. 952, 71 S.Ct. 571, 95 L.Ed. 686 (1950); Monrote v. Britton, 99 U.S.App.D.C. 128, 131, 237 F.2d 756 (1956); Williams v. Robinson, 139 U.S.App.D.C. 204, 208, 432 F.2d 637 (1970); Environmental Defense Fund, Inc. v. EPA, 150 U.S.App.D.C. 348, 465 F.2d 528 (1972); Citizens Ass’n of Georgetown, Inc. v. Zoning Comm. of D.C., 155 U.S.App.D.C. 233, 477 F.2d 402, 408 (1973).